DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 8 recites the limitation "the solid-state electrolyte particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of solid-state electrolyte particles" as there is antecedent basis.
5.	Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation “disposing a polymeric precursor” in line 2.  It is not clear whether it is the same polymeric precursor or different polymeric precursor as recited in claim 10 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as “disposing the polymeric precursor”.
6.	Claim 14 is rejected as depending from claim 11.
7.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation “disposing a polymeric precursor” in line 2.  It is not clear whether it is the same polymeric precursor or different polymeric precursor as recited in claim 10 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as “disposing the polymeric precursor”.
8.	Claim 12 recites the limitation "the solid-state electrolyte particles" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of solid-state electrolyte particles" as there is antecedent basis.
9.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 13 recites the limitation "the solid-state electroactive material particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of solid-state electroactive material particles" as there is antecedent basis.
11.	Claim 14 recites the limitation "the solid-state electroactive material particles and the solid-state electrolyte particles" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "solid-state electroactive material particles and the plurality of  solid-state electrolyte particles".
12.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation “disposing a polymeric precursor” in line 2.  It is not clear whether it is the same polymeric precursor or different polymeric precursor as recited in claim 16 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as “disposing the polymeric precursor”.
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajita et al. (US 2012/0321962).
Regarding claim 1, Kajita discloses  a method for forming a solid-state battery having a continuous solid-state electrolyte network([0031]), the method comprising: contacting a polymeric precursor comprising a crosslinkable polymer ([0038]) and an assembled battery comprising two or more electrodes defining a space therebetween([0025]), wherein each electrode comprises a plurality of solid-state electroactive particles and the polymeric precursor fills the space between the two or more electrodes and any voids between the solid-state electroactive particles of each electrode([0033], [0041], [0057]); and reacting the polymeric precursor to form a polymeric gel electrolyte that forms a solid-state electrolyte layer in the space between the two or more electrodes and fills the voids between the solid-state electroactive particles of each electrode so as to form the continuous solid-state electrolyte network([0031], [0045]).
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al. (US 2012/0321962) as applied to claim 1 above, in view of Yan et al. (CN108039511(A)) with citations from machine translation provided with this Office Action. 
Regarding claim 2, Kajita discloses all of the claim limitations as set forth above. Kajita discloses  the polymeric precursor comprises greater than or equal to about 5 wt. % to less than or equal to about 50 wt. % of the crosslinkable polymer( 8 parts by mass, [0058], Example 1), but does not explicitly disclose the crosslinkable polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, polypropylene glycol diepoxy, polyethylene glycol diepoxy, and combinations thereof.
Yan teaches  a polymer matrix and liquid electrolyte formed in the polymer matrix, wherein the polymer matrix is generated by polymerization reaction of a first organic matter containing at least two epoxy groups and a second organic matter containing at least two amino groups(abstract). Yan teaches  a cross-linked polar polymer matrix can be obtained, which is beneficial to improve the impermeability of the electrolyte effect and battery performance ([0026]).  Yan teaches the crosslinkable polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, polypropylene glycol diepoxy, polyethylene glycol diepoxy, and combinations thereof ([0010]-[0011], [0026]).
It would have been obvious to one of ordinary skill in the art to substitute in the polymeric precursor of Kajita, the crosslinkable polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, polypropylene glycol diepoxy, polyethylene glycol diepoxy, and combinations thereof as taught by Yan in order to improve battery performance. 
17.	Claim(s) 3, 5,  6, and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al. (US 2012/0321962) as applied to claim 1 above. 
Regarding claim 3, Kajita discloses all of the claim limitations as set forth above. Kajita discloses  only one of the polymerizable compounds may be used, or two or more may be mixed and used ([0038]) but does not explicitly disclose the crosslinkable polymer comprises a first polymer and a second polymer and a molar ratio of the first polymer to the second polymer is 1:2.
It would have been obvious to one of ordinary skill in the art to provide in the method of Kajita, the crosslinkable polymer comprises a first polymer and a second polymer and a molar ratio of the first polymer to the second polymer is 1:2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 5, Kajita discloses all of the claim limitations as set forth above. Kajita discloses  a plasticizer is selected from the group consisting of: ethylene carbonate (EC), dioxolane (DOL), gamma-butyrolactone (GBL), and propylene carbonate (PC) ([0036]), but does not explicitly disclose the polymeric precursor further comprises greater than or equal to about 45 wt. % to less than or equal to about 80 wt. % of the plasticizer.
It would have been obvious to one of ordinary skill in the art to modify the method of Kajita with the polymeric precursor further comprises greater than or equal to about 45 wt. % to less than or equal to about 80 wt. % of the plasticizer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 6, Kajita discloses all of the claim limitations as set forth above. Kajita discloses a lithium salt is selected from the group consisting of: lithium tetrafluoroborate (LiBF4), lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium hexafluoroarsenate (LiAsF6), lithium trifluoromethanesulfonate (LiTf), and lithium bis(trifluoromethanesulfonyl)imide (LiTFSI)([0037]), the concentration of these supporting salts in the gel electrolyte is preferably 0.5 mol/l or more and 1.5 mol/l or less, if the concentration is larger than 1.5 mol/l, the characteristics of the gel electrolyte may decrease, and if the concentration is smaller than 0.5 mol/l, the electrical conductivity may decrease([0037]) but does not explicitly disclose the polymeric precursor further comprises greater than or equal to about 5 wt. % to less than or equal to about 30 wt. % of the lithium salt.
It would have been obvious to one of ordinary skill in the art to provide in the polymeric precursor of Kajita, the polymeric precursor further comprises greater than or equal to about 5 wt. % to less than or equal to about 30 wt. % of the lithium salt in order to balance the characteristics of the gel electrolyte and the electrical conductivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 9, Kajita discloses all of the claim limitations as set forth above. Kajita discloses  a non-woven mat is disposed in the space between the two or more electrodes and the polymeric precursor fills pores in the non-woven mat so as to form the solid-state electrolyte layer([0043], [0045]), but does not explicitly disclose the non-woven mat has a thickness greater than or equal to about 10 μm to less than or equal to about 50 μm and a basis weight greater than or equal to about 5 g/m2 to less than or equal to about 15 g/m2.
It would have been obvious to one of ordinary skill in the art to provide in the battery of Kajita, the non-woven mat has a thickness greater than or equal to about 10 μm to less than or equal to about 50 μm and a basis weight greater than or equal to about 5 g/m2 to less than or equal to about 15 g/m2,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
18.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al. (US 2012/0321962) as applied to claims 1 and 3 above, in view of Yan et al. (CN108039511(A)) with citations from machine translation provided with this Office Action. 
Regarding claim 4, Kajita discloses all of the claim limitations as  set forth above. Kajita does not disclose the first polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, copolymers and combinations thereof, and the second polymer is selected from the group consisting of: polypropylene glycol diepoxy, polyethylene glycol diepoxy, copolymers and combinations thereof.
Yan teaches  a polymer matrix and liquid electrolyte formed in the polymer matrix, wherein the polymer matrix is generated by polymerization reaction of a first organic matter containing at least two epoxy groups and a second organic matter containing at least two amino groups(abstract). Yan teaches  a cross-linked polar polymer matrix can be obtained, which is beneficial to improve the impermeability of the electrolyte effect and battery performance ([0026]).  Yan teaches the first polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, copolymers and combinations thereof, and the second polymer is selected from the group consisting of: polypropylene glycol diepoxy, polyethylene glycol diepoxy, copolymers and combinations thereof ([0010]-[0011], [0026]).
It would have been obvious to one of ordinary skill in the art to substitute in the polymeric precursor of Kajita, the first polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, copolymers and combinations thereof, and the second polymer is selected from the group consisting of: polypropylene glycol diepoxy, polyethylene glycol diepoxy, copolymers and combinations thereof as taught by Yan in order to improve battery performance. 
19.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al. (US 2012/0321962) as applied to claim 1  above, in view of Yersak et al. (US2020/0127282).
Regarding claim 7, Kajita discloses all of the claim limitations as set forth above. Kajita does not explicitly disclose  the two or more electrodes comprises a first electrode comprising a first plurality of solid-state electroactive material particles and a first plurality of solid-state electrolyte particles and a second electrode comprising a second plurality of solid-state electroactive material particles and a second plurality of solid-state electrolyte particles.
Yersak teaches the all-solid-state electrochemical cell includes a first solid-state electrode, a second solid-state electrode opposing the first solid-state electrode, and a separator disposed between the first solid-state electrode and the second solid-state electrode([0020]). Yersak teaches  the first solid-state electrode includes a solid-state electroactive material and a solid-state electrolyte([0020]).  Yersak teaches the solid-state electroactive material is a first solid-state electroactive material and the solid-state electrolyte is a first solid-state electrolyte, and the second electrode comprises a second solid-state electroactive material and a second solid-state electrolyte([0023]).  Yersak teaches the two or more electrodes comprises a first electrode comprising a first plurality of solid-state electroactive material particles and a first plurality of solid-state electrolyte particles and a second electrode comprising a second plurality of solid-state electroactive material particles and a second plurality of solid-state electrolyte particles([0020], [0025], [0085]). Yersak teaches high-performance electrode materials for robust, high-energy-density all-solid-state batteries([0005]).
It would have been obvious to one of ordinary skill in the art to provide in the electrodes of Kajita,   the two or more electrodes comprises a first electrode comprising a first plurality of solid-state electroactive material particles and a first plurality of solid-state electrolyte particles and a second electrode comprising a second plurality of solid-state electroactive material particles and a second plurality of solid-state electrolyte particles as taught by Yersak in order to provide high-performance electrode materials for robust, high-energy-density all-solid-state batteries.
Continuing with claim 7, modified Kajita discloses the polymeric precursor and the polymeric gel electrolyte also fills any void between the first plurality of solid-state electroactive material particles and the first plurality of solid-state electrolyte particles and the second plurality of solid-state electroactive material particles and the second plurality of solid-state electrolyte particles (Kajita [0031], [0045]).
20.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al. (US 2012/0321962) as applied to claim 1  above, in view of Higashi  (US2021/0111435).
Regarding claim 8, Kajita discloses all of the claim limitations  as set forth above. Kajita does not explicitly disclose  a plurality of solid-state electrolyte particles are disposed in the space between the two or more electrodes and the polymeric precursor also fills any void between the plurality  of solid-state electrolyte particles to form the solid-state electrolyte layer.
Higashi teaches an all-solid battery in which a polymer solid electrolyte is used, internal resistance is low, and an internal short-circuit hardly occurs; and an electrode sheet usable for the all-solid battery([0009]).  Higashi teaches a plurality of solid-state electrolyte particles (36, Fig. 5, [0089]) are disposed in the space between the two or more electrodes (positive electrode 42, negative electrode 52, Fig. 5, [0089])  and the polymeric precursor also fills any void between the plurality of solid-state electrolyte particles to form the solid-state electrolyte layer(polymer solid electrolyte 34, Fig. 5, [0089], [0093]).
It would have been obvious to one of ordinary skill in the art to use in the battery of Kajita,   a plurality of solid-state electrolyte particles are disposed in the space between the two or more electrodes and the polymeric precursor also fills any void between the plurality of  solid-state electrolyte particles to form the solid-state electrolyte layer as taught by Higashi in order to provide low internal resistance and low occurrence of an internal short-circuit.
21.	Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kezuka et al. (US 2002/0076617).
Regarding claim 10, Kezuka discloses a method for forming a solid-state electrolyte([0002]), the method comprising: disposing a polymeric precursor on an exposed surfaces of an electrode([0031]), wherein the polymeric precursor comprising in the range of 3% by mass to 50% by mass of polymer compounds ([0036]) which overlaps the claim range of greater than or equal to about 5 wt. % to less than or equal to about 50 wt. % of a crosslinkable polymer, thus reading on the limitation.
Continuing with claim 10, Kezuka discloses concentration of the plasticizer is preferably in the range of 50% by mass to 97% by mass ([0036]) which overlaps the claim range of greater than or equal to about 45 wt. % to less than or equal to about 80 wt. % of a plasticizer, thus reading on the limitation. 
Kezuka is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 10, Kezuka discloses  preferable concentration of a lithium salt in the plasticizer ranges from 0.1 mol/dm3 to 3.0 mol/dm3([0037]), but does not explicitly disclose greater than or equal to about 5 wt. % to less than or equal to about 30 wt. % of the lithium salt.
It would have been obvious to one of ordinary skill in the art to  provide in the polymeric precursor of Kezuka, greater than or equal to about 5 wt. % to less than or equal to about 30 wt. % of the lithium salt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 10, Kezuka discloses reacting the polymeric precursor to form the solid-state electrolyte([0045]-[0047]).
Regarding claim 11, Kezuka discloses all of the claim limitations as set forth above. Kezuka further discloses a non-woven mat is disposed on a surface of the electrode and disposing the polymeric precursor on the exposed surfaces of the electrode comprises filling pores in the non-woven mat([0030], [0031]).
Regarding claim 13, Kezuka discloses all of the claim limitations as set forth above. Kezuka further discloses  the electrode comprises a plurality of solid-state electroactive material particles ([0060]) and the polymeric precursor also fills any void between the plurality of solid-state electroactive material particles so as to form a continuous solid-state electrolyte network([0031]).
22.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kezuka et al. (US 2002/0076617) as applied to claim 10  above, in view of Higashi  (US2021/0111435).
Regarding claim 12, Kezuka discloses all of the claim limitations as set forth above. Kezuka does not disclose  a plurality of solid-state electrolyte particles is disposed on a surface of the electrode and disposing the polymeric precursor on the exposed surfaces of the electrode comprises filling any void between the plurality of solid-state electrolyte particles.
Higashi teaches an all-solid battery in which a polymer solid electrolyte is used, internal resistance is low, and an internal short-circuit hardly occurs; and an electrode sheet usable for the all-solid battery([0009]).  Higashi teaches a plurality of solid-state electrolyte particles (36, Fig. 5, [0089]) is disposed on a surface of the electrode (Fig. 5, [0089]) and disposing the polymeric precursor on the exposed surfaces of the electrode comprises filling any void between the plurality of solid-state electrolyte particles(Fig. 5, [0089], [0093]).
It would have been obvious to one of ordinary skill in the art to use in the battery of Kezuka,   a plurality of solid-state electrolyte particles is disposed on a surface of the electrode and disposing the polymeric precursor on the exposed surfaces of the electrode comprises filling any void between the plurality of solid-state electrolyte particles as taught by Higashi in order to provide low internal resistance and low occurrence of an internal short-circuit.
23.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kezuka et al. (US 2002/0076617) as applied to claims 10 and 11  above, in view of Yersak et al. (US2020/0127282).
Regarding claim 14, Kezuka discloses all of the claim limitations as set forth above. Kezuka does not disclose the electrode comprises a plurality of solid-state electrolyte particles and the polymeric precursor also fills any void between  solid-state electroactive material particles and the plurality of solid-state electrolyte particles.
Yersak teaches the all-solid-state electrochemical cell includes a first solid-state electrode, a second solid-state electrode opposing the first solid-state electrode, and a separator disposed between the first solid-state electrode and the second solid-state electrode ([0020]). Yersak teaches  the first solid-state electrode includes a solid-state electroactive material and a solid-state electrolyte([0020]).  Yersak teaches the solid-state electroactive material is a first solid-state electroactive material and the solid-state electrolyte is a first solid-state electrolyte, and the second electrode comprises a second solid-state electroactive material and a second solid-state electrolyte([0023]).  Yersak teaches the electrode comprises a plurality of solid-state electrolyte particles ([0020], [0025], [0085]).  Yersak teaches high-performance electrode materials for robust, high-energy-density all-solid-state batteries([0005]).
It would have been obvious to one of ordinary skill in the art to provide in the electrode of Kezuka, the electrode comprises a plurality of solid-state electrolyte particles as taught by Yersak in order to provide high-performance electrode materials for robust, high-energy-density all-solid-state batteries.
Continuing with claim 14, modified Kezuka discloses the polymeric precursor also fills any void between the solid-state electroactive material particles and the solid-state electrolyte particles(Kezuka [0031]).
24.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kezuka et al. (US 2002/0076617) as applied to claim 10 above, in view of Yan et al. (CN108039511(A)) with citations from machine translation provided with this Office Action. 
Regarding claim 15, Kezuka discloses all of the claim limitations as set forth above. Kezuka discloses the plasticizer is selected from the group consisting of: ethylene carbonate (EC), diethylene carbonate (DEC), dimethylene carbonate (DMC), ethylmethylene carbonate (EMC), propylene carbonate (PC), diethylene glycol dimethyl ether (diglyme), triethylene glycol dimethyl ether (triglyme), tetraethylene glycol dimethyl ether (tetraglyme)([0035]), and the lithium salt is selected from the group consisting of: lithium tetrafluoroborate (LiBF4), lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium hexafluoroarsenate (LiAsF6), lithium trifluoromethanesulfonate (LiTf), lithium bis(trifluoromethanesulfonyl)imide (LiTFSI)([0037]), but does not explicitly disclose the crosslinkable polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, polypropylene glycol diepoxy, polyethylene glycol diepoxy, copolymers and combinations thereof.
Yan teaches  a polymer matrix and liquid electrolyte formed in the polymer matrix, wherein the polymer matrix is generated by polymerization reaction of a first organic matter containing at least two epoxy groups and a second organic matter containing at least two amino groups(abstract). Yan teaches  a cross-linked polar polymer matrix can be obtained, which is beneficial to improve the impermeability of the electrolyte effect and battery performance ([0026]).  Yan teaches the crosslinkable polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, polypropylene glycol diepoxy, polyethylene glycol diepoxy, copolymers and combinations thereof ([0010]-[0011], [0026]).
It would have been obvious to one of ordinary skill in the art to substitute in the polymeric precursor of Kezuka, the crosslinkable polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, polypropylene glycol diepoxy, polyethylene glycol diepoxy, copolymers and combinations thereof as taught by Yan in order to improve battery performance. 
25.	Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0122178). 
Regarding claim 16, Huang discloses a method for forming a free-standing, solid-state electrolyte layer([0064]), the method comprising: disposing a polymeric precursor on a releasable film([0064], [0072]), wherein the polymeric precursor comprising 1 wt% to about 85 wt% ([0067]) which overlaps the claim range of greater than or equal to about 45 wt. % to less than or equal to about 80 wt. % of a plasticizer, thus reading on the limitation.
Continuing with claim 16, Huang discloses preferably from about 1 wt% to about 25 wt% ([0066]) which overlaps the claim range of greater than or equal to about 5 wt. % to less than or equal to about 30 wt. % of a lithium salt, thus reading on the limitation. 
Huang is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 16, Huang discloses the ratio of the first and second monomers varies and the ratio can vary from 0.01:99.99 to 99.99:0.01([0065]) but does not explicitly disclose greater than or equal to about 5 wt. % to less than or equal to about 50 wt. % of a crosslinkable polymer.
It would have been obvious to one of ordinary skill in the art to provide in the polymeric precursor of Huang, greater than or equal to about 5 wt. % to less than or equal to about 50 wt. % of a crosslinkable polymer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 16, Huang discloses reacting the polymeric precursor to form the free-standing, solid-state electrolyte layer([0064]).
Regarding claim 19, Huang discloses all of the claim limitations as set forth above. Huang further discloses  further comprising: removing the releasable film([0064], [0072]).
26.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0122178) as applied to claim 16 above, in view of Hisamitsu et al. (KR20080107291(A)) with citations from machine translation provided with this Office Action.
Regarding claim 17, Huang discloses all of the claim limitations as set forth above. Huang does not explicitly disclose  a non-woven mat is disposed on the releasable film and disposing the polymeric precursor on the releasable film comprises filling pores in the non-woven mat.
Hisamitsu teaches a secondary battery and a method for manufacturing the same, and to a secondary battery having both high capacity and high output, and to a method for manufacturing the same (p. 1, lines 18-20).  Hisamitsu teaches a non-woven mat is disposed on the releasable film and disposing the polymeric precursor on the releasable film comprises filling pores in the non-woven mat(p. 10, lines 410-415, p. 11 lines 440-443).
It would have been obvious to one of ordinary skill in the art to provide in the method of Huang, a non-woven mat is disposed on the releasable film and disposing the polymeric precursor on the releasable film comprises filling pores in the non-woven mat as taught by Hisamitsu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
27.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0122178) as applied to claim 16  above, in view of Higashi  (US2021/0111435).
Regarding claim 18, Huang discloses all of the claim limitations as set forth above. Huang discloses the releasable film ([0064])  but does not disclose  a plurality of solid-state electrolyte particles is disposed on the releasable film and disposing a polymeric precursor on the releasable film comprises filling any void between the solid-state electrolyte particles.
Higashi teaches an all-solid battery in which a polymer solid electrolyte is used, internal resistance is low, and an internal short-circuit hardly occurs; and an electrode sheet usable for the all-solid battery([0009]).  Higashi teaches a plurality of solid-state electrolyte particles (36, Fig. 5, [0089]) are disposed in the separator layer (35, Fig. 5, [0089]) and the polymeric precursor also fills any void between the solid-state electrolyte particles to form the solid-state electrolyte layer(polymer solid electrolyte 34, Fig. 5, [0089], [0093]).
It would have been obvious to one of ordinary skill in the art to use in the battery of Huang,   a plurality of solid-state electrolyte particles is disposed  and disposing a polymeric precursor comprises filling any void between the solid-state electrolyte particles as taught by Higashi in order to provide low internal resistance and low occurrence of an internal short-circuit.
28.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0122178) as applied to claim 16 above, in view of Yan et al. (CN108039511(A)) with citations from machine translation provided with this Office Action. 
Regarding claim 20, Huang discloses all of the claim limitations as set forth above. Huang discloses the plasticizer is selected from the group consisting of: ethylene carbonate (EC), gamma-butyrolactone (GBL), propylene carbonate (PC)([0023]), and the lithium salt is selected from the group consisting of: lithium tetrafluoroborate (LiBF4), lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium hexafluoroarsenate (LiAsF6), lithium trifluoromethanesulfonate (LiTf), lithium bis(trifluoromethanesulfonyl)imide (LiTFSI)([0066]), but does not disclose  the crosslinkable polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, polypropylene glycol diepoxy, polyethylene glycol diepoxy, and copolymers and combinations thereof.
Yan teaches  a polymer matrix and liquid electrolyte formed in the polymer matrix, wherein the polymer matrix is generated by polymerization reaction of a first organic matter containing at least two epoxy groups and a second organic matter containing at least two amino groups(abstract). Yan teaches  a cross-linked polar polymer matrix can be obtained, which is beneficial to improve the impermeability of the electrolyte effect and battery performance ([0026]).  Yan teaches the crosslinkable polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, polypropylene glycol diepoxy, polyethylene glycol diepoxy, copolymers and combinations thereof ([0010]-[0011], [0026]).
It would have been obvious to one of ordinary skill in the art to substitute in the polymeric precursor of Huang, the crosslinkable polymer is selected from the group consisting of: polypropylene glycol diamine, polyethylene glycol diamine, polypropylene glycol diepoxy, polyethylene glycol diepoxy, copolymers and combinations thereof as taught by Yan in order to improve battery performance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724